Case 8:20-cv-02063-WFJ-TGW Document 1-1 Filed 09/02/20 Page 1 of 2 PagelD 7

US. Department of Homeland Security
: US. Citizenship and Immigration Services
April 10, 2020 [O. Box 82521
Lincoin, NE 68401-2521
US. Citizenship
and Immigration

 

 

; services
BAHEYA HASSAN AHMED MOHAM ELZAYAT HN :
oe A
10486 MONARCH DR | MA
LARGO, FL 33774 MSC1970005414

RE:I-539N, Application to Extend/Change Nonimmigrant Status

DECISION

On August 26, 2019, you filed a Form 1-539, Application to Extend/Change Nonimmigrant Status
with U.S, Citizenship and Immigration Services (USCIS).

After careful review and consideration of the entire record, your Form 1-539 is denied for the
reason(s) discussed below.

Applicants for Application to Extend/Change Nonimmigrant Status must complete and properly file
Form [-539N with all initial evidence required by the instructions.

8 CFR, section 103.2(a)(1) states in part:

Preparation and submission. Every form, benefit request, or other document must be submitted
to DHS and executed in accordance with the form instructions regardless of a provision of 8
CFR chapter I to the contrary. The form's instructions are hereby incorporated into the
regulations requiring its submission.

8 CFR, section 103,2(b)(8}(ii) states in part:

initial evidence. Hall requited initial evidence is wot submitted with the bencfit request of docs
not demonstrate cligibility, USCIS in its discretion may deny the benefit request for lack of
initial evidence or for ineligibility or request that the missing initial evidence be submitted
within a specified period of time as determined by USCIS.

‘The Instructions for Form [-539N, found at www.uscis.gov/forms, require certain evidence be
submitted al the (ime of filing.

The [-539N you filed did not include the required initial evidence in compliance with the regulation.

As such, you have not demonstrated eligibility for the benefit sought. As a result, your Form 1-539N
is denied.

This decision is without prejudice to consideration of subsequent applications to extend/change
nonimmigrant status filed with USCIS.

NSCISMINNECISHMOLE FS 2012 Eof2 May Beehe poy

a

|
Case 8:20-cv-02063-WFJ-TGW Document 1-1 Filed 09/02/20 Page 2 of 2 PagelD 8

This decision may not be appealed. However, if you disagree with this decision, or if you have
additional evidence that shows this decision is Incorrect, you may submit a motion to reopen or a
motion to reconsider by completing a Form [-290B, Notice of Appcal or Motion. A motion to reopen
must state the new facts to be considered and must be supported by affidavits or other new
documentary evidence. A motion to reconsider must show that the decision was legally incorrect
according to statute, regulation, and/or precedent decision.

The motion must be filed within 33 days from the date of this notice. You must send your completed
Form 1-290B and supporting documentation with the appropriate filing fee to:

USCIS 290B
PO Box 21100
Phoenix, AZ 85036

To obtain the Form 1-290B, visit www.uscis.gov/forms. For the latest information on filing location,
fee, and other requirements, refer to the Form i-290B instructions; review 8 CFR 103.3 and/or 103.5;
call our USCIS Contact Center at 1-800-375-5283; or visit your local USCIS office.

WARNING CONCERNING UNLAWFUL PRESENCE
Please be aware that, under section 212(a)(9)(B) of the Immigration and Nationality Act (NA), an

alien who acerucs more than 180 days of unlawful presence in the United States, and then departs, is
inadmissible to the United States for a period of either three years or ten years.

a

You may remain in your current nonimmigrant status until the expiration date indicated on your Form
1-94, Arrival-Departure Record. However, if the date listed on your Form I-94 has already passed, this
Notice of Decision may leave you without lawful immigration status and you may be present in the
United States in violation of the law.

 

OVERSTAY WARNING

The evidence of record shows that, when you filed your application, you were lawfully present in the
United States. Your period of authorized stay has expired, You are not authorized to remain in the
United States. If you fail to depart the United States within 33 days of the date of this letter, USCIS
my issuc you a Notice to Appear and commence removal proceedings against you with the
immigration court. This may result in your being removed from the United States and found incligible
for a future visa or other U.S. immigration benefit. See sections 237(a) and 212(a)(9) of the INA.

—
domaseraccrcr,
SS
ry
rR
es
—=
=
=n
——s
= Sa
wemmcmmaunciins
end
as
<r

To review information regarding your period of authorized stay, check travel compliance, or find
information on how to validate your departure from the United States with Customs and Border
Protection (CBP), please see (https://i94.cbp.dhs.e0w/194/4/home),

Sincerely,

L. Miller
Director
Officer: 0350

HSCISSINNSCH OH 4352 342 ror. Whewbsch gay
